Case 3:16-cv-00434-CWR-FKB Document 104 Filed 01/16/19 Page 1 of1

 

 

 

 

 

 

 

FILES
IN THE UNITED STATES DISTRICT CouRT | | JAN 16 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPY) L—ecaranasor—
NORTHERN DIVISION ev DEPUTY
DONNA STURKIN PLAINTIFF
v. CAUSE NO. 3:16-CV-434-CWR-FKB
VICKY PATRICK DEFENDANT
JURY VERDICT

The jury is directed to answer the following questions in accordance with the Court’s
instructions. The answer to each question must be your unanimous decision.
l, Did defendant Vicky Patrick violate plaintiff Donna Sturkin’s civil rights?

Yes x No

If you answered “yes,” move on to question 2. If you answered “no,” proceed to sign
and date this verdict form.

 

2. Is Patrick entitled to qualified immunity?

Yes No K

If you answered “yes,” proceed to sign and date this verdict form. If you answered
“no,” move on to question 3.

3. What damages do you award Sturkin?

s 350 000,00

DATE: FOREPERSON:
